DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 10/31/2022 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/RU2017/000417, filed on 12/2/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Laurisch et al (RU2013149331) in view of Markunin et al (RU2265084).

With regards to claim 1, Laurisch et al teaches a method for breaking an electrolyte crust by a separation cutting (method of plasma cutting preparations for a workpiece, abstract, lines 1-5), comprising thermally melting a crust material with a high-speed high-temperature concentrated flow of a thermal plasma jet heat energy (plasma jet is provided along the cutting contours not earlier than during or after the last change in the direction of movement of the feed, col 2 lines 8-10), wherein a directed thermal plasma jet is generated and moved above the electrolyte crust along a predetermined path (feed movement is at least on the axis on which the position of the plasma jet falls on the surface of the workpiece preferably located upstream of the feed direction axis, col 1, lines 7-10); and continuously removing a formed molten material from a zone of the thermal plasma jet impact to create a slit in the electrolyte crust with the thermal plasma jet, wherein the slit is enough to perform the separation cutting and the breaking of the electrolyte crust (plasma cutting method will impact workpiece in cutting direction to separate, col 1, lines 12-14).
Laurisch et al does not disclose the method used for production of aluminum. 
Markunin et al discloses a method for breaking an electrolyte crust by a separation cutting in a reduction cell for production of an aluminum (method for breaking electrolyte crust in aluminum producing an electrolyzer, Title, Fig. 1). 
It would have been obvious to one skilled in the art at the time the invention was made to ultilize the method with the high energy jet heat as Laurisch et al on a production of aluminum in Markunin et al in order to provide a highly efficient thermal plasma jet for melting and/or breaking an electrolyte crust on aluminum. 

Claim(s) 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Laurisch et al  and Markunin et al as applied to claim 1 above, and further in view of Wang et al (CN103934582).

With regards to claim 2, Laurisch et al and Markunin et al does not teach wherein a size of the slit is defined by technological processing operations for the reduction cell, and wherein the slit has a width of less than 25 mm.
Wang et al teaches a plasma cutting method where the cutting a slit that is 25mm (paragraph 0022, lines 2-4). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the slit produced in method of Laurisch et al and Markunin et al with the slit taught by Wang et al to provide a cutting that is fast and does not require pre-heating. 
With regards to claim 3, Wang et al teaches wherein a velocity of the thermal plasma jet above the electrolyte crust is from 0.5-2.5 m/min (cutting speed is .10 m/min – 2.0 m/min, paragraph 0013, lines 3-5). 
With regards to claim 4, Wang et al teaches wherein a distance from a point of plasma jet discharge to a surface of the electrolyte crust is 15 mm or less (laser focus is located from surface of workpiece at a distance of 15mm, paragraph 0043, lines 1-2).
With regards to claim 5, Wang et al teaches wherein a width of the thermal plasma jet at the point of plasma jet discharge is 3-10 mm (laser nozzle distance along the surface of workpiece is 5.0 mm , paragraph 0049, lines 3-4).
With regards to claim 6, Wang et al does not teach wherein a discharge velocity of the thermal plasma jet is 600-1500 mm/sec. It would have been an obvious matter of design choice to use a discharge velocity of Wang et al, since the applicant has not disclosed that the discharge velocity of the invention solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the discharge velocity of Wang et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761